 
     
 
 

United States District Court
EASTERN DISTRICT OF CALIFORNIA Mas heme taccs
| SEP 30 2019

    

  

 

 

 
  

CLES Y 1) 4.
) EASTERN DISTA
United States of America ) *— 2 BEPUTY CLEAR
VS. ) Case No. 1:19- CR-00082- DAD-BAM-2
)
Kelo White )

 

CONSENT TO MODIFY CONDITIONS OF RELEASE

I, | Kelo White , have discussed with Jessica McConville , Pretrial Services

Officer, modifications of my release conditions as follows: Condition (i), of the original release order dated
April 19, 2019, shall be modified to the following: -

 

 

You must refrain from any use of alcohol or any use of a narcotic drug or other controlled substance without a prescription by
a licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However,
medicinal marijuana prescribed and/or recommended may not_be used; and

All other conditions not in conflict with this order shall remain in full force and effect. .

I consent to this modification of my release conditions and agree to abide by this modification.

L/ L, Lee 8/19/19 ° War ne 8/19/19

 

 

 

 

Signature of Defendant Date Pretrial Services Officer , Date
I have KK the conditions and concur that this modification is appropriate. |
Senate A istant United States Attorney Date. { : | ,

r

[have reviewed the Sanditipfis with my client and concur that this modification is appropriate.
{\

G = DIY

Signature opps Ct / Date
ORDER OF THE COURT of /
he above modification of conditions of release is ordered, to be effective on F FO / 7
f 7
The above modification of conditions of release is not ordered. [

Mipleckefl Vu?

, Signature of IMicial Officer J Date
"ce: U.S. Attorney’s Office, [Defense Counsel, Pretrial Services

 

 
